Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiya (US 2013/0319029).
Regarding claim 1, Sekiya discloses a battery thermal management system for an air vehicle comprising: 
a liquid heat exchange circuit (30); 
an air heat exchange circuit (61); 
a liquid-air heat exchanger (37) positioned on the liquid heat exchange circuit and the air heat exchange circuit to exchange heat therebetween (radiator 37 exchanges heat between liquid circuit 30 and air from fan 61); 
a coolant pump (31) fluidically connected to the liquid heat exchange circuit; 
at least one flow restrictor (such as valve 42) positioned in the liquid heat exchange circuit; and 
at least one battery (via battery heat exchanger 32, see bottom of paragraph 41) in thermal communication with the liquid heat exchange circuit; and 
a temperature sensor (81) operatively connected to the at least one battery to sense a temperature (see paragraph 41 which discloses that sensor 81 detects the temperature of a battery) of the at least one battery, wherein the at least one flow restrictor is configured to vary a flow area of a flow path through the liquid heat exchange circuit by at least partially reducing the flow area through the flow path (such is the case with control valve 42 which can vary flow of the liquid circuit, as suggested paragraph 41) if the temperature of the at least one battery is below a pre-determined threshold (this italicized portion is directed toward a manner of operating the claimed apparatus and does not further define its structure).
Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 2, Sekiya further discloses a battery heat exchanger positioned on the liquid heat exchange circuit (see battery heat exchanger 32 in liquid circuit 30).
Regarding claim 3, Sekiya further discloses the coolant pump is upstream from the battery heat exchanger (as depicted in Fig. 4 where pump 31 is upstream of heat exchanger 32). 
Regarding claim 4, Sekiya further discloses the at least one flow restrictor is positioned downstream from the battery heat exchanger (see Fig. 4 which illustrates flow restrictor 42 downstream of exchanger 32). 
Regarding claim 5, Sekiya further discloses a motor operatively connected to the coolant pump to drive the coolant pump (a motor is required to operate this pump). 
Regarding claims 6-8, Sekiya further discloses a bypass valve positioned in the liquid heat exchange circuit upstream from the liquid-air heat exchanger (see Fig. 4 which illustrates a bypass valve 46 around the liquid air heat exchanger 37). 
Regarding claim 9, Sekiya further discloses a flow restrictor (62) in the air heat exchange circuit to impede flow of a heat sink fluid to the liquid-air heat exchanger. 

Relevant Prior Art
US 2020/0130534 – Discloses an air/liquid heat exchanger (96) that regulates temperature of a battery (16, see abstract)
US 10,099,531 – Discloses a battery thermal management system which includes a bypass line (19) around a gas/liquid heat exchanger (11) and discloses an air circuit (65)

Response to Arguments
Applicant’s arguments filed 7/11/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725